United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 19, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-60155
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MICHAEL L JOHNSON

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:99-CR-19-DCB
                       --------------------

Before KING, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Michael L. Johnson appeals following the revocation of his

supervised release and the sentence imposed following his guilty

plea conviction for being a felon in possession of a firearm.         We

affirm.

     Johnson argues that the district court lacked jurisdiction

to revoke his supervised release.    He contends that at the time

he allegedly violated the terms of his release he was under the

jurisdiction of the Mississippi Department of Corrections

(“MDOC”) as a participant in the MDOC’s Earned Release

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60155
                                -2-

Supervision (“ERS”) Program and that his federal supervised

release had not yet commenced.

     We review de novo a district court’s jurisdiction to revoke

supervised release.   United States v. English, 400 F.3d 273, 275

(5th Cir. 2005).   We conclude from a plain reading of the

relevant statutes that Johnson’s federal supervised release

commenced when he was released from confinement to the ERS

program, and the district court did not lack jurisdiction to

revoke the supervised release.   See 18 U.S.C. § 3624(e); MISS.

CODE ANN. § 47-5-138; cf. United States v. Lynch, 114 F.3d 61, 63-

64 (5th Cir. 1997).

     AFFIRMED.